                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:15-CR-11 JCM (CWH)
                 8                                            Plaintiff(s),                   ORDER
                 9            v.
               10     JEROME MICHAEL BELL and
                      DESHAWN WALKER,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the United States of America’s (“the government”) motion to
               14
                      extend time. (ECF No. 20).
               15
                             The government’s attorney, Ms. Nany Olson, indicates that she returned from the
               16
                      Thanksgiving holiday to find that she had bene assigned to respond to Bell’s pending § 2255
               17
                      motion. Id. at 1. The government currently has 21 days to respond to the motion. However, Ms.
               18
                      Olson will be preparing for and traveling to a Ninth Circuit hearing, a Department of Justice
               19
                      training, and preparing a Ninth Circuit reply brief in that time. Id. at 2. She will return to the
               20
                      office Friday, December 13, 2019—the current due date for the § 2255 response. Id.
               21
                             Consequently, Ms. Olson requests a 21-day extension to file a response. Id. Ms. Olson
               22
                      indicates that “granting an additional 21 days would give [her] a full 21 days to respond, since
               23
                      [she] will not be able to meaningfully begin work on this response until December 13, 2019.” Id.
               24
                             Good cause appearing, the court will grant the 21-day extension. The government’s
               25
                      response will be due January 3, 2020.
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
                3     to extend time (ECF No. 20) be, and the same hereby is, GRANTED.
                4            IT IS FURTHER ORDERED that the government shall file its response to Bell’s § 2255
                5     motion on or before January 3, 2020. Bell shall file his reply, if any, within 14 days of the
                6     government’s response.
                7            DATED December 5, 2019.
                8                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
